Title: From Abigail Smith Adams to Thomas Baker Johnson, 3 April 1813
From: Adams, Abigail Smith
To: Johnson, Thomas Baker



Quincy April 3d 1813

It is with Sincere pleasure that I acknowledge your Letter of Febry 23d this day received, a Letter endeard to me, comeing from the Son, of a Friend whose memory I cherish, whose loss I have not ceased to mourn, and whose frequent, and intelligent correspondence I highly valued To her Children, who must rise up, and call her blessed, her price was far above Rubies.
Her only, her beloved, her tender, her dutifull her affectionate Son, can bear witness to her inestimable worth.
In replie my dear Sir to your inquiries respecting our Friends in St Petersburgh, I answer that my last Letters are dated 28th october. at that time, both he and your Sisters were bowed down, with the heavey affliction they had recently experienced, by the death of their dear, and only daughter, of 13 Months old, the darling of their hearts, a most lovely Infant, doubly dear to them, from her Sex; and being given to them, in a foreign Land, where they had not any connexion seperate from those of their own Family.
This dear Babe, after a sickness of a month died, upon the 15 of Sepbr. a memorable day in the annals of Russian History, When the “Cloud cap’t Towers, and Georgeous palaces” of the ancient City of Moscow, was immolated to the devouring flames, rather than permit it to remain, a sanctuary for the Rapacious Invaders.
The obstructions occasiond by the war between our own Country and great Britain, and between Russia and France renders a communication, not only hazardous, but next to impracticable
I know it to have been the wish, and desire of mr Adams, fully exprest to the President, that he might be allowd to return to America the present Season. how it could now be effected in the present state of contending Nations, with safety to himself and family is more than I am able to determine, and at times my Heart misgives me least his Father, and I, who are far advanced in Life, should see his face no more.
If you wish to write to your Sisters, and will send your Letters to me, I will forward them with my own, by such opportunities as may offer. Cartels to England I have used.
From your Friends at Washington I sometimes hear through your sister Adelaide—I have not any Letter of a very late date, but when I heard, they were all well. mrs Buchana was going to Kentucky with mr Pope
your Nephews George W Adams and John, who were left by their Parents under our care, I have the Pleasure to say, are well, and are fine Boys. they are placed at an academy near to us, and make a proficiency in their Learning—
George is no common Boy. he possesses talents which will distinguish him, if his Life is spaired, and he could again be under the tuition of his Father. John is small of Stature and has not enjoyed so good health, but his preceptor says, he is a good scholar and Charles whom they took with them to Russia, is a great proficient in languages, speaking English, French and German with ease
I have been thus precise, knowing how much interest you feel every member of the Family.
For yourself accept the Remembrance of the President, and all the Family, with our best wishes for your health and happiness. From your assured Friend,
Abigail Adams